DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2011/0123439) in view of Seweryn Krajewski et al. (Annual Report 2012, Institute of Nuclear Chemistry and Technology, pages 35-37).
Cheon discloses a dual-modality PET (positron emission tomography)/MRI (magnetic resonance imaging) contrast agent, a hybrid nanoparticle comprising: (a) a magnetic signal generating core; (b) a water-soluble multi-functional ligand; and ( c) a positron emitting factor linked to the water-soluble multifunctional ligand (abstract). In a preferable embodiment, various positron emitting radioisotopes bound to the water-soluble multi-functional ligand through a coordination bond by attachment of an additional chelating compound such as DOTA and its derivatives, TETA and its derivatives, EDTA and its derivatives, DTPA and its derivatives and so on (0071). The positron emitting radioisotope which is covalently bound to the water-soluble multi-functional ligand includes 43Sc, 44Sc, and so on (0069). In addition to imaging ability, the contrast agent refers to a nanoparticle in which a bio-molecule (example: an antibody, a protein, a peptide, a nucleic acid, an enzyme, etc.) or a chemically active substance (example: a monomer (drug containing anti-cancer drug, vitamins, folic acid), a polymer, a fluorescent substance, a drug, etc.) are bound to the active ingredient of the ligand in 
Cheon fails to disclose radiopharmaceutical comprising 43Sc has a radio content of 100 to 500 MBq in the composition.
Krajewski discloses cyclotron production of 43Sc on natural calcium carbonate target (abstract). The analysis results obtained from the optimization studies showed that in the range of a-particle energy on the target material, the production yielded a 102.5 MBq/p radio content (page 36, Table 2). Krajewski discloses that the method can give the highest activities of 43Sc because the accessible proton beam current in common cyclotrons is several times higher than those of other charged particles. Additional disclosure includes that radionuclide purity of the obtained 43Sc was higher than 99.8% and target production is sufficient to obtain the activity of 43Sc necessary for preparing several doses of 43Sc -based radiopharmaceuticals.
NOTE: with respect to 43Sc having a radio content of 200 MBq in radiopharmaceutical would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the production of 43Sc, to obtain a 43Sc having a radio content of 200 MBq employing optimal purification process and conditions without undue experimentation. Moreover instant claim 1, recites “wherein the radiopharmaceutical has a 43Sc to a radio content of 100 to 500 MBq” which is either in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate 43Sc having a radio content of 102.5 MBq/p into Cheon’s composition as taught by Krajewski. The person of ordinary skill in the art would have been motivated to make those modifications because Krajewski teaches that 43Sc finds application in diagnostics, because of its better nuclear properties than those of 44Sc, like lower maximum energy of (β+-particles and lower energy of emitted λ-rays and reasonably would have expected success because 43Sc having a radio content of 102.5 MBq may find application in diagnostics and therapy to maintain the same pharmacological properties of the injected radiopharmaceuticals.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.